Case 5:16-cr-50058-TLB Document 36 _ Filed 03/29/21 Page 1 of 2 PagelD #: 177

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF

V. CASE NO. 5:16-CR-50058

FLOYD ADAMS DEFENDANT
ORDER

 

Now pending before the Court is Defendant Floyd Adams's Amended Motion for

Early Termination of Supervised Release (Doc. 32). The Government does not object to

- the Court granting the Motion, see Doc. 35, and the United States Probation Office
similarly does not object to early termination. Mr. Adams pleaded guilty on March 30,
2017, to being a felon in possession of a firearm and was sentenced to a term of 36
months imprisonment, adjusted pursuant to the provisions of U.S.S.G. § 5G1.3(b) to a
term of 25 months, followed by 3 years of supervised release, a fine of $1,900.00, anda
special assessment of $100.00. See Doc 29. He was released from the Bureau of
Prisons on July 16, 2019, and as of today’s date has completed slightly more than half of
his term of supervised release.

To his credit, Mr. Floyd has successfully complied with all conditions of supervised
release, has met all Court-ordered financial obligations, has tested negative on all drug
screens, and has maintained steady employment since his release from prison. He
advises in his Motion that he recently passed his Commercial Driver's License
examination and accepted a position with Prime, Inc. Trucking in Springfield, Missouri.
He states that if his term of supervised release is terminated, he will be free to pursue

more lucrative and permanent employment as an over-the-road truck driver. He plans to
Case 5:16-cr-50058-TLB Document 36 _ Filed 03/29/21 Page 2 of 2 PagelD #: 178

take a required training course offered by his new employer and, upon completion, begin
driving a truck for the company.

Pursuant to 18 U.S.C. § 3583(e)(1), any time after one year of supervised release
has passed, and after reviewing the factors set forth in 18 U.S.C. §§ 3553(a)(1), (a)(2)(B),
(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7), the Court may terminate the remaining
term of supervised release and discharge the defendant “if it is satisfied that such action
is warranted by the conduct of the defendant released and the interest of justice.” The
Court is afforded “broad discretion” to decide whether a term of supervised release should
be terminated. United States v. Davies, 380 F.3d 329, 332 (8th Cir. 2004).

Having analyzed the above factors, the Court finds that early termination of
supervised release is warranted in this case. The Court believes that requiring Mr. Floyd
to serve out his remaining term of supervised release under the circumstances cited here
would not be in the interests of justice. He poses no appreciable risk of reoffending and
appears to have been rehabilitated.

IT IS THEREFORE ORDERED that the Motion for Early Termination of Supervised
Release (Doc. 32) is GRANTED. Wy

IT IS SO ORDERED on this 4 “day of March,

 
      

 

Spy Bens
UNITE ES DISTRICT JUDGE
